DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species AA, D, F, K and R in the reply filed on June 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 7 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 13. 2022.
Claims 1-5, 8 and 13-17 are under consideration with respect to the elected species, including blood sample and breast cancer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


The nature of the invention and breadth of claims

Claims 1-5, 8 and 13-17 are broadly drawn to methods of treating a subject for cancer comprising extracting cell-free nucleic acids from a sample obtained from a subject, determining a total concentration of mitochondrial cell free nucleic acids, determining a total concentration of nuclear cell free nucleic acids, calculating a ratio of the total concentration of mitochondrial cell-free nucleic acids to the total concentration of nuclear cell-free nucleic acids, comparing the ratio to predetermined corresponding reference value, determining that the subject has cancer if the ratio is lower than the predetermined reference value and administering an anti-cancer treatment to the subject determined to suffer from cancer, wherein the cancer is not colorectal cancer.  
However, as will be further discussed, there is no support in the specification and prior art for the claimed method.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Working Examples

The specification has a working Example 1 in which ratio (CmCn) of the concentration of mitochondrial circulating cell-free DNA (ccfDNA) to the concentration of nuclear ccfDNA was obtained for 80 healthy and 146 colorectal cancer (CRC) subjects. The ccfDNA was obtained from blood samples collected from each individual after centrifugation and extraction of the DNA from plasma. DNA concentrations were determined by quantitative PCR using primers amplifying a KRAS gene for nuclear DNA and MTCO3 mitochondrial gene. The basic findings were as follows:
i) The CmCn ratio in healthy subjects was significantly higher than in CRC patients (stages I-IV).
ii) The CmCn ratio for stage I-III CRC patients was significantly lower than the ratio for healthy subjects.
iii) The CmCn ratio for stage IV CRC patients was significantly lower than the ratio for healthy subjects.
	No other subjects suffering from other types of cancer, such as breast cancer, were examined.
There is no description of determination of a “predetermined corresponding reference value” or of a treatment decision making based on the obtained results.
Guidance in the Specification.

The specification provides no evidence that the disclosed method of determining ccfDNA ratios in plasma samples from individuals would lead to diagnosis of any specific cancer, including colorectal cancer or breast cancer, or that determining such ratio would lead to a treatment decision.  With respect to the “predetermined corresponding reference value”, Applicant provided description of a possible process on pages 24-27 of the specification. However, most of the methods require determination of the CmCn ratio in populations of subjects, therefore, one of ordinary skill in the art would need to perform additional studies in order to be able to arrive at a conclusion about the presence (or absence) of cancer in a subject and a treatment method required. Therefore guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.  
The unpredictability of the art and the state of the prior art

As can be seen from the references cited below, there is a great deal of uncertainty in determining concentrations of ccfDNA in blood.
Bronkhorst et al. (Biomol. Detect. Quantit., vol. 17, 10087, pp. 1-23, 2019), teach that the origin of circulated DNA is not certain, and that a large number of factors influences the amount of DNA released into circulation, including age, gender ethnicity, body-mass-index, organ health, smoking, physical activity, diet, glucose levels, oxidative stress, medication status, infections, menstruation and pregnancy. Further, half-life of cfDNA in the body is between 16 minutes and 2.5hours, and depends on multiple factors (page 3, third paragraph). Bronkhorst et al. teach (page 3, fourth paragraph):
“Furthermore, in cancer cfDNA does not originate only from tumor cells. It also originates from cells of the tumor microenvironment, as well as other non-cancer cells (e.g., endothelial and immune cells) from various parts of the body [67]. It seems to be the case that all cells are capable of, and are likely, continuously releasing cell-specific DNA into the extracellular environment (it has yet to be found absent in in vitro studies). An important point in this regard is that the concentration of cfDNA from tumor microenvironment cells and other “healthy” cells, the concentration of tumor-derived DNA, and the abundance of genetic
alterations in tumors varies significantly between individuals (reviewed in [67]).”
Bronkhorst et al. teach that the amount and quality of cfDNA obtained from blood depends on the storage of samples and processing protocols (page 5, paragraphs 3-4; page 6, paragraphs 1-3). Bronkhorst et al. concluded (page 13, fourth and fifth paragraphs; page 14, first paragraph):
“The seemingly arbitrary quantitative and qualitative fluctuation of cfDNA in the blood of an individual limits reproducible measurements, concrete interpretations of results, and interindividual comparisons. Excluding methodological reasons, this fluctuation is dependent on the rates of cfDNA release from cells and its clearance from blood. However, these mechanisms are relatively poorly understood.
An improved understanding of the rate of cfDNA release necessitates a rigorous characterization of the relative contributions of apoptosis, necrosis, other cell death mechanisms, and active secretion to the total pool of cfDNA in different settings In addition, since each of these sources of cfDNA is highly complex in their own right, it is crucial not only to understand the underlying mechanisms, but to identify and assess all the factors that significantly affect the amount of cfDNA that is released by these processes (e.g., exercise, oxidative stress, and circadian rhythms). Similarly, an improved understanding of the rate of cfDNA clearance from circulation requires systematic in vivo and in vitro investigations of all contributing factors, including (i) the activity of DNAse I, (ii) the rate of renal excretion into urine, (iii) the rate of uptake by the liver and spleen, (iv) the dynamic attachment and detachment of cfDNA to cell-surface DNA-binding proteins, and (v) the rate of cfDNA internalization by cells. Another important point that needs to be considered in this regard is that the rate of cfDNA degradation and clearance by the aforementioned mechanisms are influenced by its association with extracellular vesicles, protein complexes, and blood proteins, the levels of which can vary greatly within and between individuals at different time points. Thus, it is important to conduct
fractionation experiments to determine the contribution of each cfDNA “sub-type” to the whole cfDNA population.”
	In a review of cell-free DNA in breast cancer, Panagopoulou et al. (Cancers, vol. 13, 728, pp. 1-25, 2021) stated the following (page 14, paragraphs 3-5):
	“6.3.5. Circulating Cell-Free Mitochondrial DNA (cf mtDNA)
ccfDNA is mainly considered to be of genomic DNA origin. However, it is clear that
mitochondria also contribute their own circular genome in the circulation. cf mtDNA consist
of shorter DNA fragments differential to the nuclear ccfDNA [109]. It has been reported
that cf mtDNA exist in circulation in low abundance due to the higher susceptibility to
degradation lacking histone protection [109].
Mutations copy number variations and other alterations have been described in
mtDNA in cancer tissues [177–180]. In BC however, limited sensitivity has been demonstrated
in tracing tumor-specific and somatic mutations in cf mtDNA [181–183]. On the
contrary, researchers pointed a prognostic potential of tumor-derived mutant cf mtDNA in
oral cancer [184].
In terms of quantity, higher levels of mtDNA have been found in cancer than healthy
tissues, but mtDNA was decreased under cancer progression [185,186] and in BC cell lines
and tissues, low content of mtDNA was associated to worse prognosis [187]. On the other
hand, results measuring levels of cf mtDNA are conflicting. In an early study, levels have
been found to be significantly lower in BC than in healthy individuals and cf mtDNA
could distinguish between BC cases and healthy individuals [84]. The opposite findings
were demonstrated in other studies, as levels of cf mtDNA were higher in different cancer
types [188–191], including BC [192,193]. Higher levels of cf mtDNA were also correlated
to unfavorable clinicopathological characteristics in BC [192,194] and BC risk [193]. It is
postulated that cf mtDNA might have a diagnostic value in BC in terms of quantity upon
standardized pre-analytical and assaying procedures, but methods of greater sensitivity
and accuracy are necessary for reliable analysis in tracing tumor specific mutations and
other alterations.”
	Mahmoud et al. (Asian Paciic J. Cancer Prevent., vol. 16, pp. 8299-8305, 2015) examined the relationship between levels of cell-free nuclear and mitochondrial DNA in breast cancer patients with different tumor stages and grades (page 8300, paragraphs 4-12; page 8301; page 8302, paragraphs 1-3; Tables 1 and 2). As can be seen from Tables 1 and 2, the range of copy number/l of both nuclear and mitochondrial DNA was very broad. If one calculated the ratios of mean concentration of mtDNA to nuclear DNA, the ratios would be 0.22 for control group, 0.106 for benign group and 0.196 for malignant group (from data in Table 1), therefore, depending on the standard deviations of the ratios, the malignant group might not be distinguishable from the control group. Further, considering tumor stage data in Table 2, the ratio for stage I tumors would be 0.00013, for stage II 0.29, for stage III 0.043, and for stage 4 0.0017. Therefore, it the ratio of 0.22 was adopted as a reference value, the subjects with stage II breast cancer would not be classified as suffering from breast cancer.
	Afrifa et al. (Mitochondrion, vol. 47, pp. 238-243, 2019) reviewed the utility of circulating mtDNA as a cancer biomarker. They offered the following conclusion (page 241, last paragraph):
“CmtDNA is associated with cancer and has a level of prognostic significance. However, the trend of association varies with respect to cancer type. Elevated cmtDNA levels probably due to increased oxidative stress and a subsequent feedback response as a compensatory mechanism to restore impaired mitochondria respiratory function as well as a deficit in ATP production has been reported in some cancers (lung, gastric, breast and colorectal cancer). On the other hand, other reports show a decreased cmtDNA in other malignancies including esophageal adenocarcinoma, soft tissue sarcoma, renal cell carcinoma and hepatocellular carcinoma. Most studies did not show any association between mtDNA levels and sociodemographic characteristics such as age and gender but mtDNA level was associated with clinicopathological
characteristics such as tumor stage, lymph node status and histological grade. Also, there was varying level of association of cmtDNA with cancer patients' survival and hence should be evaluated on a case by case basis. The most prevalent study design used in the current studies was a retrospective case-control study which subjects them to the limitations of the reverse –causation issues inherent in majority of retrospective design studies. It is important that large scale prospective studies are carried out to bring out essential outcomes. Since the variation in cmtDNA levels are not universal to all cancers, it is important that it is evaluated alongside other traditionally established biomarkers currently available to provide further information in
the management of various cancers. In addition, cmtDNA provides hope for reducing excessive invasive methods for cancer diagnosis and prognosis and relieving patients from excessive discomfort however, further investigation to establish a consensus for interpretation of results is required.”
Quantity of Experimentation
The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the claimed method to detection of cancer and administration of cancer treatment. First, all possible parameters which influence the amount of both nuclear and mitochondrial cfDNA in blood would need to be studied for statistically significant cohorts of cancer-free and cancer subjects with all possible cancer types and stages. Then reference values for the ratios of mitochondria; to nuclear cfDNA concentrations would need to be determined for cancer-free or other reference populations with respect to all cancers. Finally, all possible treatments would need to be considered based on the determination of the cancer type. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
The level of skill in the art is deemed to be high.

Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the amount of nuclear and mitochondrial cfDNA in blood samples of healthy and cancer subjects depends on numerous known and unknown parameters, the factor of unpredictability weighs heavily in favor of undue experimentation.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-5, 8 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	The claims are analyzed for compliance according to rules outlined in MPEP 2106.
Step 1: YES. The claims recite a method of treating a subject for cancer, therefore the claims are directed to a process, which is a statutory category. 
Step 2A: YES. The claims recite determination of a ratio of total concentration of mitochondrial cell-free nucleic acids to a total concentration of nuclear cell-free nucleic acids (CmCn ratio) in a sample from a subject, and using the ratio to determine whether the subject suffers from cancer, and administering treatment if the subject suffers from cancer. Therefore the claims are directed to a judicial exception of a naturally-occurring correlation between the CmCn ratio and the presence of cancer in the subject. 
Step 2B: NO. The additional elements recited in the claims do not amount to significantly more than the judicial exception. The steps of determination of the total concentration of cell-free nuclear and mitochondrial nucleic acids are recited at a high level of generality such that they amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. Determining total concentration of nucleic acids merely instructs a practitioner to use any detection technique for that purpose. Claims 3, 4 and 13 recite using amplification, or PCR, to determine nucleic acid concentration, however, these techniques were well-understood, routine, and conventional data gathering activities engaged in by scientists prior to applicant’s invention for the purpose of determination of the amount of nucleic acids in samples. 
As to limitations of steps iv)-vi) of claim 1, which recite calculating the CmCn ratio based on the determined cell-free nucleic acid concentrations, comparing the ratio with a predetermined reference value and determining that the subject has cancer, these steps recite an abstract idea based on the analysis below.
The limitation of claim 1 iv) has a broadest reasonable interpretation that requires performing an arithmetic calculation involving division of two numbers in order to obtain the CmCn ratio, and then using this ratio to identify cancer in the subject. This limitation therefore recites a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, this limitation falls into the “mathematical concept” grouping of abstract ideas. In addition, this type of simple arithmetic calculation (division) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Further, limitations of steps v) and vi) also fall into the “mental process” groupings of abstract ideas. Accordingly, limitations of steps iv)-vi) recite an additional judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG).
This judicial exception is not integrated into a practical application because there are no additional steps which amount to significantly more than the judicial exception. 
The treatment step in claim 1 refers to a non-specific treatment for cancer, and is also a conditional step, i.e., only subjects with the CmCn ratio lower than a predetermined value are treated.
In conclusion, claims 1-5, 8 and 13-17 are not patent-eligible under 35 U.S.C. 101.
9.	No references were found teaching or suggesting claims 1-5, 8 and 13-17, but they are rejected for reasons given above. The closest prior art reference, Kohler et al. (Mol. Cancer, vol. 8:105, pp. 1-8, 2009) teaches detection of circulating cell-free nuclear and mitochondrial DNA in breast cancer subjects, but does not teach or suggest calculating the ratio of their concentrations and diagnosis of cancer based on the ratio.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 12, 2022